Exhibit MERCURY GENERAL CORPORATION BOARD FEES PRIOR FEES NEW FEES Director Compensation – Quarterly $3,000 per quarter $4,000 per quarter Director Compensation – Attendance $3,000 per meeting $4,000 per meeting held in person or telephonically lasting 1 hour or more $500 per meeting held telephonically lasting less than 1 hour Audit Committee (Chair) – Attendance $2,500 per meeting $3,500 per meeting Audit Committee (Non Chair) – Attendance $2,500 per meeting $2,500 per meeting Audit Committee (Chair) – Annual Retainer $1,500 annual retainer $4,000 annual retainer Compensation Committee – Attendance $500 per meeting $500 per meeting Compensation Committee (Chair) – Annual Retainer $150 per hour $2,500 annual retainer Corporate Governance (Chair) – Attendance $1,500 per meeting $1,500 per meeting Corporate Governance Committee (Non Chair) - $1,000 per meeting $1,000 per meeting Attendance Corporate Governance (Chair) – Annual Retainer $1,500 annual retainer $1,500 annual retainer Investment Committee – Attendance $1,500 per meeting $1,500 per meeting Lead Director – Annual Retainer None $10,000 annual retainer
